MEMORANDUM OPINION
SIMMS, Judge:
This is an appeal from the Denial of Post-Conviction Relief in the District Court of Oklahoma County, Oklahoma, Case Number 34105, wherein the trial court, after reviewing the records, made findings of fact and conclusions of law which in pertinent part reflect the following:
“This man was tried to a jury, found guilty and the punishment assessed by *774them. He appealed at the expense of the State. He had able lawyers at all times.
The Court of Criminal Appeals, March 25, 1970, Affirmed [Shirley v. State, Okl.Cr., 467 P.2d 517]. Denied.”
The record reflects that this was a conviction before a jury for the crime of Attempted Robbery with a Dangerous Weapon, for which crime the jury assessed the term of thirty (30) years in the state penitentiary. Counsel for the defendant was court-appointed. At the preliminary hearing the defendant was represented by Jack Spivey, now deceased, and at the trial by a member of the Oklahoma County Public Defender’s staff.
The trial court’s findings of fact and conclusions of law appear to be supported by the record and are adopted by this Court.
For the reasons stated therein, the trial court’s denial of Post-Conviction Relief is affirmed; and Appellant is advised that he has now exhausted all of his state remedies.
BUSSEY, P. J., and BRETT, J., concur.
APPENDIX